[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The parties agree that a motion to dismiss is the proper way to test a motion to vacate an arbitration award on a claim that the motion to vacate is jurisdictionally deficient.
The movant's (to dismiss) appearance, dated May 7, 1991, was filed with the clerk's office on May 9, 1991. Its motion to dismiss, dated June 12, 1991, was filed with the clerk's office on June 13. CT Page 7110
Clearly, the movant has failed to comply with 142 of the Practice book which mandates that filing of a motion to dismiss occur within thirty days of the filing of an appearance. The movant has waived its right to contest the jurisdiction of the court. In re Adrien C., 9 Conn. App. 506, 512-13 (1987).
The motion to dismiss is denied.
Gaffney, J.